IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2563 Disciplinary Docket No. 3
                                          :
LANCE TIMOTHY MASON                       :   Board File No. C4-18-1007
                                          :
                                          :   (Cuyahoga County Court of Common
                                          :   Pleas, No. 588061-14-CR)
                                          :
                                          :   Attorney Registration No. 65881
                                          :
                                          :   (Out of State)



                                       ORDER

PER CURIAM
       AND NOW, this 14th day of February, 2019, having received no response to a

rule to show cause why Lance Timothy Mason should not be placed on temporary

suspension, the Rule is made absolute, and he is placed on temporary suspension. See

Pa.R.D.E. 214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.